Order, Supreme Court, New York County, entered January 30, 1978, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $40 costs and disbursements to appellant, motion for protective order granted, and interrogatories vacated without prejudice to service of proper interrogatories. Plaintiff, which had contracted with the City of New York to construct a portion of a subway, sues the defendant subcontractor for an alleged failure to construct a concrete wall in a timely and workmanlike manner. At issue here is a set of interrogatories which defendant served on plaintiff together with a notice of deposition. The interrogatories extend for some 36 pages in the record and contain 80 main questions which are further divided into subparts and subdivisions of subparts so that together some 270 questions are propounded. Each of the interrogatories adopts by reference 14 broad and detailed definitions. When the interrogatories are read in conjunction with the definitions, it is apparent that the entire set is unacceptably burdensome, unreasonable and oppressive. (See Sol Mor Novelty Co. v Northwestern Nat. Ins. Co., 60 AD2d 543.) The form of the interrogatories are such that they do not lend themselves readily to judicial pruning of that which is reasonable from that which is not. Accordingly, the interrogatories are vacated in their entirety without prejudice to the service of new interrogatories Concur—Birns, J. P., Evans, Lane, Yesawich and Sandler, JJ.